CUSHING, J.
That the main action in the case is in chancery admits of no argument; that the defendant Lillia W. Meckel may have set forth some allegations in her defense by way of answer and cross-petition, challenging the validity of the contract, does not make the case one at law and not in equity. All of the other pleadings in the case, the petition, answers, and cross-petitions go to .the question of foreclosure, appointment of receiver, marshalling of liens, and equitable relief, all procedure in chancery. In her answer she denies the validity of all the liens* by general denial, asks the relief of having the deed set aside, and asks that an equitable interest be decreed to her in the real estate in question, all in chancery..
As heretofore stated, the mere fact that the c'ourt may have to determine a legal question, incidental to the proceeding, does not change the character of the action, which is so emphatically one in chancery that it would seem no argument is necessary on the question. Moreover, the movents tried their case in the trial court as an equity case, and secured a decree in their favor against appellant.
The motion to dismiss the appeal is overruled.
ROSS, PJ, and HAMILTON, J, concur.